UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1665


ALANA RAMSOONDAR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 12, 2009          Decided:   November 24, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason Lee Pope, BERLIN & ASSOCIATES, P.A., Baltimore, Maryland,
for Petitioner. Tony West, Assistant Attorney General, John S.
Hogan, Senior Litigation Counsel, Aimee J. Frederickson, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alana Ramsoondar, a native and citizen of Trinidad and

Tobago,    petitions         for     review     of    an       order   of   the    Board     of

Immigration Appeals (“Board”) sustaining the Government’s appeal

and finding that she was not eligible for adjustment of status

because she falsely claimed to be a United States citizen in

order to gain employment.              We deny the petition for review.

               The      Immigration       and        Nationalization         Act        (“INA”)

§ 212(a)(6)(C)(ii) renders inadmissible “[a]ny alien who falsely

represents . . . herself . . . to be a citizen of the United

States for any purpose or benefit under this chapter (including

section 1324a of this title) or any other Federal or State law

. . .”        8    U.S.C.    §    1182(a)(6)(C)(ii)(I)            (2006).         For    aliens

found    to       be    inadmissible      under       this      section,     there      is   no

available waiver.               See 8 U.S.C. §§ 1159(c), 1182(a)(6)(C)(iii)

and (i) (2006); see also Pichardo v. INS, 216 F.3d 1198, 1201

(9th    Cir.      2000)     (“This    section        is    a    non-waivable      ground     of

inadmissibility.”).              An alien seeking private sector employment

who    falsely         claims    United    States         citizenship       is    seeking     a

benefit under the INA.               See Theodros v. Gonzales, 490 F.3d 396,

400-02 (5th Cir. 2007).               In Rodriguez v. Mukasey, 519 F.3d 773,

777 (8th Cir. 2008), the court found “that an alien who marks

the ‘citizen or national of the United States’ box on a Form I-9

for the purpose of falsely representing himself as a citizen to

                                              2
secure     employment        with      a     private          employer        has    falsely

represented himself for a benefit or purpose under the Act.”

See also Kechkar v. Gonzales, 500 F.3d 1080, 1084-85 (10th Cir.

2007).

             Ramsoondar had the burden to show she was eligible for

relief from removability.              See 8 U.S.C. § 1229a(c)(2)(A) (2006)

(The burden is on the alien to show she “is clearly and beyond

doubt    entitled     to   be    admitted        and    is     not   inadmissible         under

section    1182     of    this    title.”).            Under    8    C.F.R.    § 1240.8(d)

(2009):

       The respondent shall have the burden of establishing
       that . . . she is eligible for any requested benefit
       or privilege and that it should be granted in the
       exercise of discretion.     If the evidence indicates
       that one or more of the grounds for mandatory denial
       of the application for relief may apply, the alien
       shall have the burden of proving by a preponderance of
       the evidence that such grounds do not apply.

             Substantial         evidence         supports           the   finding          that

Ramsoondar’s testimony indicated she falsely claimed to be a

United    States     citizen      in   order      to     be    employed       and    is     thus

ineligible for any waiver.                 Ramsoondar failed in her burden to

show she did not falsely claim to be a citizen in order to

receive a benefit under the INA.                  Factual findings by the Board

“are     conclusive      unless     any     reasonable          adjudicator         would    be

compelled      to        conclude      to     the        contrary.”             8      U.S.C.




                                             3
§ 1252(b)(4)(B) (2006).             We find the record does not compel a

contrary factual finding.

            We     further        find        the     record       does     not     support

Ramsoondar’s       claim     that        she        was     otherwise      eligible     for

employment authorization when she falsely claimed to be a United

States citizen.

            Accordingly, because substantial evidence supports the

Board’s    finding   and     leads       to    the        conclusion     that    Ramsoondar

falsely    claimed       United    States          citizenship     in     order    to   gain

employment, a benefit under the INA, we deny the petition for

review.     We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented     in     the    materials

before    the    court    and     argument         would     not   aid    the    decisional

process.

                                                                          PETITION DENIED




                                               4